Citation Nr: 0629856	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
January 1964 and from August 1969 to June 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO.  

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  


FINDING OF FACT

The currently demonstrated low back disability manifested by 
degenerative disc disease is shown as likely as not to have 
its clinical onset during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative disc disease of the 
lumbar spine is due to disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to a discussion of the veteran's appeal, the Board must 
determine whether VA has met its statutory duty to assist the 
veteran in the development of his claim of service connection 
for low back disability.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has fulfilled that duty.  

II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the medical evidence shows that, in 1963, 
during his first period of active duty, the veteran was 
treated for low back strain.  

During the veteran's second period of service, after 
complaining severe low back pain, the veteran was 
hospitalized for five weeks in May and June 1974.  Although 
the diagnosis was mechanical low back strain, EMG testing 
revealed mild lower motor neuron dysfunction in the L5, S1 
myotonic distribution, bilaterally.  

In any event, the veteran continued to complain of back 
problems at the time of his separation examination in May 
1976 and in the late 1970's and early 1980's, when he was 
treated for ankylosing spondylitis and advanced disc disease.  

In April 1982, the veteran underwent a right hemilaminectomy 
at L5-S1 and a diskectomy; since that time, he has been 
followed by VA for low back disability, diagnosed primarily 
as degenerative disc disease.  

In March 2003, after reportedly reviewing the veteran's 
civilian and service medical records, a physician opined that 
it was almost certain that the veteran's back disability was 
related to a major injury in service.  

Therefore, in August 2003, the veteran underwent a VA 
orthopedic examination to determine the nature and likely 
etiology of his low back disorder.  

Following the examination and review of the claims file, the 
VA examiner noted the veteran's treatment for low back 
problems in 1963, 1974 and 1982.  However, the examiner found 
no documentation of chronic and ongoing back problems that 
would lead to a definite conclusion that the veteran current 
back disability was the direct result of a service-related 
injury.  

Since that time, statements have been received from the 
veteran's ex-wife and daughter, as well as from his barber 
and his former employer.  All are based on personal 
observation and all suggest that the veteran had chronic pain 
and a limp following his treatment for back problems in 1974 
and/or his discharge from service in 1976.  

Such manifestations are capable of lay observation; and, 
therefore, when considered with the other evidence on file, 
provide competent evidence of continuing back symptomatology 
during and after service.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board in this case finds the evidence to be in relative 
equipoise in showing as likely as not that the veteran's 
current low back degenerative disc disease had its clinical 
onset while his was serving on active duty.   

Under such circumstances, all reasonable doubt must be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102.  Accordingly, service connection for low back 
degenerative disc disease is warranted.  



ORDER

Service connection for low back disability manifested by 
degenerative disc disease, is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


